PER CURIAM.
We reverse appellant’s conviction and sentence for resisting a police officer without violence and remand for a new trial. See Dion v. State, 564 So.2d 618 (Fla. 4th DCA 1990) (error for trial court to instruct jury as a matter of law that police officer was acting lawfully when he arrested appellant); See also Carter v. State, 469 So.2d 194, 195-96 (Fla. 2d DCA 1985) (failure to give a complete and accurate instruction on defendant’s only defense is fundamental error, reviewable in the complete absence of a request or objection).
REVERSED AND REMANDED FOR A NEW TRIAL.
LETTS, GLICKSTEIN and GARRETT, JJ., concur.